Citation Nr: 0616245	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 7, 2002, for an 
award of a 100 percent evaluation for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1965 to September 1968.  His military records 
reflect that he served in the Republic of Vietnam and was 
decorated with the Army Commendation Medal with "V" device 
for heroism in combat and the Purple Heart Medal for wounds 
received in combat.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran an increased evaluation, from 50 percent to 100 
percent, for post-traumatic stress disorder (PTSD), effective 
from May 7, 2002.  The veteran appeals the effective date 
assigned.


FINDINGS OF FACT

1.  The veteran's application to reopen his claim for a 
rating increase for PTSD was received by VA on May 7, 2002.

2.  It is factually ascertainable that the veteran's PTSD was 
not manifested by psychiatric symptoms of such severity as to 
present a danger to himself and to render him unemployable 
prior to May 7, 2002.

3.  It is factually ascertainable that the veteran's PTSD was 
productive of total occupational impairment as of May 7, 
2002.


CONCLUSION OF LAW

The criteria for an effective date prior to May 7, 2002, for 
an award of a 100 percent evaluation for PTSD, have not been 
met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o)(2), 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received on May 7, 2002 and he was 
notified of the provisions of the VCAA as it pertained to his 
claim for an earlier effective date in correspondence dated 
in August 2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  As 
will be further discussed below, the veteran's application to 
reopen his PTSD claim was received on May 7, 2002; therefore, 
the earliest possible effective date for the award of a 
rating increase is one year prior to the date of claim (see 
38 C.F.R. § 3.400(o)(2).)  A review of the claims file shows 
that all relevant VA treatment and examination records 
showing the state of his psychiatric disability for the 
period at issue (i.e., those that pertain to the period from 
May 7, 2001 to May 7, 2002, which is the one-year period 
prior to the date he reopened his claim for a rating increase 
on May 7, 2002) have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Board notes that the veteran was determined by 
the Social Security Administration (SSA) to be disabled as of 
January 1, 2002, for purposes of entitlement to SSA 
disability benefits.  The evidence already of record 
adequately covers the period in which the SSA award and the 
VA compensation award intersect and therefore it would be 
inexpedient to obtain the medical records considered by the 
SSA as these would be duplicative of those records already 
associated with the claims file.  

The Board concludes that the veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of entitlement to an 
earlier effective date for an increased rating award.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

Evaluations of Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2005).

The veteran's service-connected PTSD is currently rated as 
100 percent disabling under the criteria set forth in 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Assignment of a 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place, memory loss for names of close relatives, own 
occupation, or own name.

Effective dates

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2005).

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability.).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

Factual Background and Analysis

A review of the history of the veteran's PTSD claim and the 
current appeal shows that he filed his original claim for VA 
compensation for PTSD in December 2000.  In a September 2001 
RO decision, he was granted service connection and a 30 
percent evaluation for PTSD, effective from the date of claim 
in December 2000.  In a January 2002 rating decision, the 30 
percent PTSD evaluation was subsequently increased to 50 
percent, effective from the December 2000 date of claim.  The 
veteran was issued notice of this decision and his appellate 
rights in correspondence dated May 3, 2002.  

Correspondence was received from the veteran on May 7, 2002 
requesting that his claim be reopened for an increased 
evaluation for his PTSD.  A careful review of the language of 
this correspondence shows that this was not a Notice of 
Disagreement with the prior RO decision of January 2002, as 
the veteran stated:

 "I would like to file for an increase on PTSD, 
for I am rated 60%.  I would also like to file for 
individual unemployability due to my service 
connected disability."

A Notice of Disagreement can be liberally construed, but it 
must, at a minimum, indicate dissatisfaction with denial of a 
claim.  38 C.F.R. § 20.201 (2005).  The communication 
received from the veteran on May 7, 2002, only discussed his 
desire for an increased evaluation for PTSD; there was no 
mention of the prior adjudication of his claim or the rating 
assigned to his PTSD.  The RO construed this document 
correctly as a claim for an increase.

As previously discussed, the effective date of an award of 
increased compensation can be the earliest date as of which 
it was ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Therefore, as the veteran has submitted his 
claim for a rating increase on May 7, 2002, the Board must 
review the evidence which pertains to the state of the 
veteran's PTSD for the period from May 7, 2001 to May 7, 
2002.  

The objective medical evidence for the period from May 7, 
2001 to May 7, 2002 shows that the veteran was prescribed 
psychotropic medication for his PTSD.  The primary symptoms 
associated with his PTSD were persistent anger, irritability, 
anxiety, agitation, panic attacks, low frustration tolerance, 
social avoidance, frequent nightmares and chronically 
disturbed sleep, intrusive thoughts and memory flashbacks 
associated with his traumatic combat experiences in service, 
hypervigilance, and an exaggerated startle response.  The 
records also show that he was receiving treatment for 
hypertension and Type II diabetes mellitus.

VA psychiatric treatment reports dated from January 2001 to 
April 2001 show that the veteran was diagnosed with chronic 
PTSD.  On mental status examination, he was oriented on all 
spheres, displayed adequate insight and judgment, did not 
have any delusions, hallucinations, or psychosis, and was in 
a depressed mood with depressed, anxious, and restricted 
affect.  He denied having any suicidal or homicidal ideation 
and was able to maintain his personal hygiene.  His Global 
Assessment of Functioning (GAF) score at the time was 40, 
indicating major impairment in social and occupational 
functioning (see Diagnostic and Statistical Manual, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).)

The report of a July 2001 VA psychiatric examination shows 
that the veteran was diagnosed with chronic PTSD.  On mental 
status examination, he was alert and oriented on all spheres, 
maintained good eye contact with the examiner, and displayed 
a coherent thought process with no flight of ideas, looseness 
of association, psychosis, auditory or visual hallucinations, 
or suicidal or homicidal ideation.  He displayed a slightly 
constricted affect, but his insight and judgment were 
adequate and there were no preoccupations, obsessions, or 
compulsions.  His GAF score was 62, indicating some 
difficulty in social and occupational functioning, but 
generally functioning pretty well and able to have some 
meaningful interpersonal relationships under the criteria of 
the DSM-IV.

A February 2002 VA psychiatric treatment report shows that 
the veteran was diagnosed with PTSD.  Mental status 
examination shows that he was oriented on all spheres, was 
able to maintain his personal hygiene, and did not have any 
suicidal or homicidal ideation or hallucinations of any kind.  
His speech was at a regular rate and he displayed a logical 
thought process with relevant thought content, logical 
associations, intact judgment and insight, and intact memory 
and concentration ability.  His mood was described as being 
anxious.  His GAF score was 40, indicating major impairment 
in social and occupational functioning under the criteria of 
the DSM-IV.

The report of a December 2002 VA examination shows that the 
veteran was diagnosed with chronic PTSD with severe 
socioeconomic impairment.  Mental status examination shows 
that he was oriented on all spheres and displayed normal 
thought process and content.  He maintained good eye contact 
with the examiner and denied having any delusions or 
hallucinations.  He was able to maintain his personal hygiene 
and other basic activities of daily living.  His long-term 
memory was intact, but there was impairment of his short-term 
memory and ability to concentrate.  He admitted to having 
suicidal ideation, but without any current plan or intent.  
He denied having any homicidal ideation.  On the interview, 
his speech was slow, his mood was depressed, and his affect 
was flat.  He also displayed impaired impulse control.  His 
GAF score was 45, indicating serious impairment in social and 
occupational functioning under the criteria of the DSM-IV.  
In his commentary, the psychiatric examiner presented the 
following opinion:

"The veteran cannot establish or maintain 
effective social and occupational relationships 
due to service-connected PTSD.  Since his last 
examination for PTSD (in July 2002) the veteran's 
psychosocial functional status and quality of life 
have become more significantly and severely 
impaired due to his service connected PTSD.  This 
veteran is currently unemployable due to his 
service connected PTSD."

Based of the facts of the case, the effective date of the 100 
percent rating award for PTSD should be May 7, 2002 if based 
on the date of claim.  However, 38 C.F.R. § 3.400(o)(2) also 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred if the claim is received within one 
year from such date.  In order for an effective date earlier 
than the date of claim to be assigned, the evidence must show 
that the disability had increased in severity within the 
prior year and warranted a higher rating.  VA must consider 
all the evidence in evaluating whether the disability in 
question increased in severity within one year prior to the 
date of the claim for an increase.  Hazan; Swanson.  
Therefore, it is conceivable that the veteran could be 
awarded a 100 percent rating for PTSD as early as May 7, 
2001.  

The Board's review of the objective medical evidence shows 
that it is not factually ascertainable that the veteran's 
PTSD was totally disabling at any time prior to May 7, 2002.  
VA examination and treatment reports dated prior to May 7, 
2002 show that the veteran's PTSD was imposing a degree of 
impairment upon his ability to effectively function in the 
socio-occupational arena, but no where does the evidence 
definitively demonstrate that the veteran was a threat to his 
own personal safety or that he was completely unable to 
function in an occupational arena prior to May 7, 2002.  The 
veteran's representative asserts that the GAF scores of 40 
prior to May 7, 2002, indicating major impairment in social 
and occupational functioning, are sufficient proof of the 
veteran's total occupational impairment.  However, these 
scores are based on a holistic assessment of not only the 
veteran's impairment due to his psychiatric disability, but 
also his impairment due to his other physical disabilities 
and, in this regard, the medical records indicate that the 
veteran also suffers from hypertension and diabetes mellitus.  

The medical evidence prior to May 7, 2002 did not show that 
the veteran had any suicidal ideation or that he was 
demonstrably unemployable as a result of PTSD.  Although it 
is probative that the SSA deemed him to be disabled for SSA 
purposes as of January 1, 2002, the determinations of the SSA 
are not binding upon VA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  It was not until the VA psychiatric 
examination of December 2002 that objective observations and 
opinions were presented that made it factually ascertainable 
to conclude that the veteran's PTSD, alone, is productive of 
total occupational impairment, thus supporting the assignment 
of a 100 percent schedular evaluation for this psychiatric 
disability.  Therefore, the Board affirms the effective date 
of May 7, 2002 for the assignment of a 100 percent rating for 
PTSD, based on the date of receipt of the veteran's 
application to reopen his claim for a rating increase.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  


ORDER

An effective date prior to May 7, 2002, for an award of a 100 
percent evaluation for PSTD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


